Citation Nr: 1338658	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  10-35 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for sinusitis.  

2.  Entitlement to an initial rating in excess of 20 percent for instability of the right knee associated with degenerative changes of the right knee.  

3.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the right knee.  

4.  Entitlement to an initial rating in excess of 10 percent for lumbar spine strain.  

5.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine.  

6.  Entitlement to an initial evaluation in excess of 10 percent for right ankle tendon laxity.  

7.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected cervical, lumbar, right knee and right ankle disabilities.  
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The St. Petersburg, Florida RO otherwise has jurisdiction of the claim and the case comes to the Board from there.

In September 2013 the Veteran's representative included entitlement to an initial compensable rating for a left ankle strain as an issue, but did not list the issue of entitlement to a rating in excess of 10 percent for right ankle tendon laxity.  Nevertheless, the issue on appeal is that for the right ankle, and the Board does not have jurisdiction regarding the left ankle.  The Board refers the statement regarding a compensable evaluation for left ankle strain to the RO for appropriate action.  

The issues of entitlement to an initial rating in excess of 20 percent for instability of the right knee, in excess of 10 percent for degenerative changes of the right knee,
 in excess of 10 percent for lumbar spine strain, in excess of 10 percent for degenerative disc disease of the cervical spine, in excess of 10 percent for right ankle tendon laxity, and service connection for a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Veteran has had surgery on the right knee and a temporary total rating was assigned for convalescence.  Nothing in this document should be taken as affecting that decision or that period of time.


FINDING OF FACT

The Veteran experienced sinus flare ups reportedly of more than six non-incapacitating episodes a year, involving headaches, pain and discharge; the Veteran has not had surgery for the disability.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for an initial disability rating of 30 percent, and no higher, for sinusitis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.97, Diagnostic Codes 6513 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met as to this issue.  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met. 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate this claim.  The Veteran was afforded VA examinations, most recently in July 2010, and the report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal, and is adequate for purposes of this appeal.  He was provided the opportunity to present pertinent evidence and testimony at a February 2013 hearing; however, he failed to appear, such that his request for a hearing is deemed withdrawn.

In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.  The case is ready for adjudication on the instant matter.

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran's rating for sinusitis has been assigned under 38 C.F.R. § 4.97, Diagnostic Code 6513 for chronic, maxillary sinusitis.  

Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated based on the criteria in a General Rating Formula for Sinusitis (General Formula).  Diagnostic Code 6510 pertains to chronic pansinusitis sinusitis; 6511 pertains to chronic ethmoid sinusitis, 6512 pertains to chronic frontal sinusitis; 6513 pertains to chronic maxillary sinusitis; and 6514 pertains to chronic sphenoid sinusitis. 

Under the General Formula, a noncompensable evaluation contemplates sinusitis detected by X-ray only.  A 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 

A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97 (2013).

Allergic or vasomotor rhinitis is rated under diagnostic code 6522.  A 10 percent evaluation is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent rating requires polyps.  38 C.F.R. § 4.97 Diagnostic Code 6522 (2013).

A September 2008 rating decision granted entitlement to service connection for sinusitis under Diagnostic Code 6513, evaluated as noncompensably disabling since July 16, 2008.  The Veteran contends that he is entitled to a higher evaluation.  

The Veteran was afforded a May 2008 VA examination for sinusitis, in which it was indicated that he had several episodes of sinusitis with facial pain and nasal drainage, requiring a course of antibiotics.  A computerized tomography scan of the sinus had shown a severely deviated nasal septum.  He also experienced recurrent nasal congestion.  The Veteran used Flonase daily, plus Claritin, and Guafenesin occasionally.  On examination of the nose, sinuses, mouth and throat, the Veteran had a deviated nasal septum, and irritated and inflamed mucosa.  There was no rhinorrhea, no deformity, no oral lesions, or throat erythema or exudate.  Diagnoses were of sinusitis/allergic rhinitis, and a deviated septum.

In July 2009 the Veteran reported that he experienced extreme difficulty breathing through his right nostril, and believed that this was due to his deviated septum.  He indicated that he experienced nearly a constant discharge.   

The Veteran was afforded a July 2010 VA examination for sinusitis in which it was indicated that during service the Veteran had chronic nasal congestion and had been diagnosed as having sinusitis and septal deviation.  The course since onset was stable, and medication, to include Flonase nasal spray was used to treat the sinusitis.  There was no history of hospitalization or surgery, trauma, neoplasm, nasal allergy, or osteomyelitis.  There was not a history of incapacitating episodes.  There was, however, a history of non-incapacitating episodes, characterized by headaches and sinus pain, and occurring 15 to 20 times per year, lasting approximately a week each time.  In addition the Veteran experienced nasal congestion, headaches, sinus pain and tenderness, and difficulty breathing nightly.  Current symptoms reportedly included nasal congestion, headaches, sinus pain, and sinus tenderness.  There was no history of hospitalization or surgery for his sinuses.  On examination there was tenderness of the frontal maxillary sinus, and a 10 percent right nasal obstruction, and septal deviation.  There were no significant effects from the sinusitis on the Veteran's occupation as an attorney.  

The record on appeal includes the Veteran's statements regarding his experiences with symptoms to include headaches, pain and discharge, as well as the frequency of his non-incapacitating episodes.  The Board finds that the Veteran's statements in regards to his sinusitis symptomatology, including frequency are competent and credible.  With respect to the question of competency, the Board notes that headaches, nasal pain and nasal discharge are the types of lay testimony that the Veteran is competent to describe.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Additionally, the Board finds that the Veteran's statements of his sinusitis symptomatology and its frequency are credible.  In that regard, the Board observes that the Veteran's statements were consistent.  The Veteran's reported medical history in this case is found to hold great probative weight.

The Veteran has reported stable symptomatology for sinusitis.  For example, physical examination in May 2008 showed that he experienced irritated and inflamed mucosa, and a deviated nasal septum.  He also reported having several episodes of facial pain and nasal drainage requiring antibiotics.  In 2009 the Veteran emphasized that he experienced a nearly constant discharge.  In the 2010 VA examination it was indicated that the Veteran experienced non-incapacitating episodes, characterized by headaches and sinus pain, and occurring 15 to 20 times per year, lasting approximately a week each time.  Given the objective medical evidence of sinusitis symptoms and the Veteran's credible reports of non-incapacitating attacks of sinusitis, the Board finds that an initial disability rating of 30 percent for service-connected sinusitis is more nearly approximated.

A higher rating is not, however, warranted.  The rating schedule provides for a maximum disability rating of 50 percent following radical surgery with chronic osteomyelitis or, for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514.  That is, in order for the Veteran to qualify for the 50 percent rating, he must have had repeated surgeries and/or radical surgery on his sinuses which have been less than effective (i.e. still productive of purulent discharge and crusting and/or osteomyelitis).  In the current case, the Veteran does not have a surgical history for his sinuses.  As such, the Veteran does not meet the basic threshold requirement to qualify for the 50 percent rating.

The Board has considered whether to issue staged ratings, but finds them not appropriate under the circumstances.

With regard to extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's symptomatology, to include headaches, sinus pain and discharge are adequately contemplated by the rating schedule for sinusitis.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  It is not shown that any special impairment beyond that contemplated by the schedule has been shown.

Overall, the evidence is at least in balance as to whether an initial disability rating of 30 percent is warranted for the Veteran's sinusitis; however, the preponderance of the evidence is against a rating in excess of 30 percent.  The benefit-of-the-doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Entitlement to an initial rating of 30 percent for sinusitis is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Right Knee

The Veteran is currently awarded a 20 percent rating for instability of the right knee under Diagnostic Code 5257, and, a 10 percent rating for degenerative changes of the right knee under Diagnostic Code 5260-5010.

In July 2010 the Veteran was most recently afforded a VA examination of his right knee.  Since then, he has submitted a private operative report showing that on June 22, 2011 he underwent lateral unicondylar arthroplasty of the right knee.  In September 2011 he was awarded a temporary total evaluation from June 22, 2011 for surgical or other treatment necessitating convalescence, returning to a 10 percent evaluation from August 1, 2011 for degenerative changes and a 20 percent evaluation for instability.  

In light of the Veteran's surgery following his most recent examination, the Veteran should be awarded another VA examination to determine the current level of severity of his right knee disability, to include degenerative changes and instability.  

Spine, lumbar and cervical

The Veteran is currently awarded a 10 percent rating for lumbar spine strain according to Diagnostic Code 5271-5040, and a 10 percent rating for degenerative disc disease of the cervical spine under Diagnostic Code 5242.  

His most recent VA examination of the spine was in May 2008.  Since then, in September 2013 the Veteran's representative explained that the Veteran believed that his back and neck condition deteriorated in severity since the examination.  

In light of the passage of time and the Veteran's assertions of worsening symptoms, another VA examination of the spine is necessary to ensure that his lumbar and cervical spine disabilities are appropriately evaluated.  

Right Ankle

The Veteran is currently awarded a 10 percent rating for right ankle tendon laxity under Diagnostic Codes 5271-5024.  

His most recent examination of the ankle was in May 2008.  Since then, in September 2013 he contended that his ankle condition had deteriorated since his most recent examination.  

Again, in light of the passage of time and the Veteran's assertions of worsening symptoms, another VA examination is necessary to ensure that his right ankle is appropriately evaluated.

Sleep disorder

A September 2008 rating decision denied entitlement to service connection for a sleep disorder.  In July 2009 the Veteran wrote that he desired to file a new claim for service connection for sleep disorder, to include as secondary to service-connected cervical, lumbar, right knee and right ankle disabilities.  Although the Veteran proposed an alternate theory of entitlement, his statement serves as a notice of disagreement regarding the September 2008 denial of entitlement to service connection for a sleep disorder.  

Because the Veteran filed a timely NOD under 38 U.S.C.A. § 7105, appellate review of the RO's rating decision denying entitlement to service connection for a sleep disorder was properly initiated, and the RO was then obligated to provide him a statement of the case (SOC) with respect to this issue.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  Because the Veteran has not been furnished an SOC that addresses the issue of entitlement to a sleep disorder, to include as secondary to service-connected cervical, lumbar, right knee and right ankle disabilities a remand is warranted.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In addition, while on remand, any additional VA treatment records pertaining to the disabilities on appeal should be associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Request and associate with the claims folder any outstanding VA treatment records.  Appellant's assistance in identifying and obtaining any pertinent records should be solicited as needed.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Then, schedule the Veteran for a VA examination to evaluate the nature and extent of his lumbar spine strain, his cervical degenerative disc disease, his right knee instability and degenerative disease, and his right ankle tendon laxity.  The claims folder must be made available to the examiner.  All indicated tests and studies should be conducted and clinical findings should be reported in detail.  In addition to completing the disability benefits questionnaire pertaining to these disorders, range of motion studies must be conducted using a goniometer.  A complete rationale must be provided for any opinion offered.

3.  Issue a statement of the case addressing the issue of entitlement to service connection for a sleep disorder, to include as secondary to service-connected cervical, lumbar, right knee and right ankle disabilities.  The appellant is to be notified that, following the receipt of the statement of the case concerning these issues, a timely substantive appeal must be filed if appellate review by the Board is desired.  If, and only if, a timely substantive appeal is filed, should this issue be returned to the Board for appellate review.

4.  After taking any further development deemed appropriate, readjudicate the claims.  If any benefit is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


